Citation Nr: 1534416	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-09 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 30 percent for nephrolithiasis.

2.  Entitlement to an increased rating in excess of 10 percent for the lumbar strain disability.

3.  Entitlement to an increased rating in excess of 0 percent for right ankle bimalleolar fracture with degenerative joint disease (right ankle disability).

4.  Entitlement to an increased rating in excess of 30 percent for depression.

5.  Whether new and material evidence has been received to reopen service connection for a left foot disorder.

6.  Entitlement to service connection for a right lower extremity disorder, including as secondary to the service-connected lumbar strain disability.

7.  Entitlement to service connection for a left lower extremity disorder, including as secondary to the service-connected lumbar strain disability.

8.  Entitlement to an extension of the temporary total rating under 38 C.F.R. § 4.30 (2015), based on a need for convalescence following a spinal fusion operation, beyond March 1, 2014.

9.  Entitlement to an extension of special monthly compensation benefits, based on housebound criteria, beyond March 1, 2014.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1982 to January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 (increased rating for lumbar strain), September 2010 (increased rating for right ankle; service connection for right lower extremity nerve damage; reopening of service connection for left foot disorder; TDIU), June 2012 (increased rating for depression), February 2014 (increased rating for nephrolithiasis), and August 2014 (temporary total rating and special monthly compensation issues) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In May 2015, the Veteran provided testimony relevant to the appeal at a Board hearing held before the undersigned Veterans Law Judge in St. Petersburg, Florida (a Travel Board hearing).  A transcript of the hearing has been associated with the record.  The issues of extensions for the temporary total disability rating and special monthly compensation benefits were not addressed during the May 2015 Board hearing; however, these issues were certified to the Board after the Board hearing, and the Veteran indicated that he does not desire a hearing before the Board as to these issues.  See June 2015 VA Form 9.

The issues of an increased rating for depression, and an increased rating for the lumber strain disability for the period from March 1, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the representative notified the Board, in writing, of the Veteran's intent to withdraw the appeal for an increased rating in excess of 30 percent for nephrolithiasis.

2.  For the rating period from March 17, 2009 to January 16, 2014, the lumbar strain disability manifested symptoms and impairment including forward flexion to 50 degrees, combined range of motion of 145 degrees, weakness, stiffness, periods of constant pain with intermittent flare-ups of more severe pain, and spasms resulting in antalgic gait.

3.  For the entire rating period from March 25, 2010, the right ankle disability has manifested symptoms and impairment including pain and stiffness resulting in intermittent use of a cane for walking, and very slight angulation of the os calcis.  

4.  A RO decision from May 2003 denied service connection for a left foot disorder, finding no evidence of a current left foot disability at that time.

5.  The Veteran did not appeal the May 2003 rating decision denying service connection for a left foot disorder after being informed of the appellate rights, and no additional evidence was received within one year of the decision.

6.  Evidence received since the May 2003 rating decision that denied service connection for a left foot disorder that was not previously considered relates to the unestablished fact of a current left foot disability.   

7.  The Veteran has current bilateral lower extremity radiculopathy.

8.  The current bilateral lower extremity radiculopathy is proximately due to the service-connected lumbar strain disability.  
 
9.  Lumbar spine surgery performed on January 16, 2014 did not manifest severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, or immobilization by cast, so as to require an extension of convalescence beyond March 1, 2014.

10.  As of March 1, 2014, the Veteran has not been substantially confined to his house because of service-connected disabilities, nor does the Veteran have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combine to at least 60 percent.

11.  For the entire rating period from March 29, 2010, the service-connected disabilities have rendered the Veteran unable to follow (maintain) substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for an increased rating in excess of 30 percent for nephrolithiasis have been met.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period from March 17, 2009 to January 16, 2014, the criteria for an increased rating of 20 percent for lumbar strain disability, but no higher, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period from March 25, 2010, the criteria for an increased rating of 10 percent for the right ankle disability, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, Diagnostic Code 5010-5271 (2015).

4.  The May 2003 rating decision that denied service connection for left foot disorder became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  New and material evidence has been received to reopen service connection for a left foot disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity radiculopathy, as secondary to the service-connected lumbar strain disability, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

7.  The criteria for an extension beyond March 1, 2014 of a temporary total rating based on need for convalescence following lumbar spine surgery have not been met. 38 U.S.C.A. §§ 1155, 1156, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.30 (2015).

8.  The criteria for an extension beyond March 1, 2014 of special monthly compensation benefits based on housebound status have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.351 (2015).

9.  Resolving reasonable doubt in the Veteran's favor, for the rating period from March 29, 2010, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating for Nephrolithiasis
  
The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision by the Board, the representative notified the Board, in writing, of the Veteran's intent to withdraw the appeal for an increased rating in excess of 30 percent for nephrolithiasis.  Specifically, the representative stated that the Veteran is satisfied with the grant of a 30 percent disability rating for nephrolithiasis, which was provided in the February 2014 rating decision.  See March 2014 VA Form 9.

As a result, there remain no questions of fact or law for appellate consideration on the issue of an increased rating for nephrolithiasis.  See 38 U.S.C.A. § 7104(a) (providing that the Board decides actual "questions in a matter").  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of an increased rating for nephrolithiasis, and the issue will be dismissed.  See 38 C.F.R. § 20.204.
 
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeals for reopening service connection for a left foot disorder, service connection for right and left lower extremity radiculopathy, and TDIU have been considered with respect to VA's duties to notify and assist.  As the full benefits sought on appeal for these issues have been granted, further explanation of how VA has fulfilled the duties to notify and assist on these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As to the issues of a temporary total rating and special monthly compensation benefits, the Veteran is disagreeing with the end date of established awards and requesting extensions of the temporary total rating and special monthly compensation benefits.  As these are "downstream" issues, additional VA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2015). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In March 2009 (lumbar strain rating) and April 2010 (right ankle rating) letters sent prior to the initial denial of the claims, the RO advised the Veteran that he may submit evidence showing that the service-connected disabilities had increased in severity, and described the types of information and evidence that he should submit in support of the claims, including the effect that worsening has on employment and daily life.  The RO explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the rating issues.  Both letters included information regarding how VA determines disability ratings and effective dates.  See Dingess, 19 Vet. App. 473.  Thus, in consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims in April 2009 (lumbar strain) and September 2010 (right ankle).

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) disability benefit records, VA examination reports, the May 2015 Board hearing transcript, and the Veteran's lay statements.
	
VA most recently examined the lumbar strain and right ankle disabilities in August 2010.  The VA examiner interviewed the Veteran regarding past and present symptomatology, performed physical examinations and diagnostic testing, inquired about work history, reported on the pertinent rating criteria, and provided a medical opinion about the functional impairments caused by the service-connected disabilities.  As such, the Board finds that the August 2010 VA musculoskeletal examination report is adequate and that no further medical opinion is needed to decide the issues of ratings for the service-connected lumbar strain and right ankle disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for Lumbar Strain Disability

Service connection for a lumbar strain disability was established in a May 2003 rating decision by the RO, which assigned an initial noncompensable (0 percent) disability rating, effective February 1, 2003.  The Veteran filed a claim for an increased rating on March 17, 2009, and in April 2009, and the RO granted an increased rating of 10 percent, effective March 17, 2009 (the date of the claim).  The Veteran asserts that an increased rating in excess of 10 percent is warranted based on disc herniation, which caused pain sufficient enough to seek corrective surgery in January 2014.  See May 2015 Board hearing transcript at 2-3.

As an initial matter, the Board is bifurcating the issue of an increased rating for the lumbar strain disability based on statements made by the representative and supporting medical evidence.  Specifically, the bifurcation is centered around the January 16, 2014 lumbar interbody fusion operation, which served as the basis for a temporary 100 percent disability rating (based on convalescence) from January 16, 2014 to March 1, 2014.  See 38 C.F.R. § 4.30; see also August 2014 rating decision.   As discussed in more detail below, the issue of an increased rating in excess of 10 percent for the period from March 1, 2014 for the lumbar strain disability is being remanded; therefore, the decision that follows will only address the increased rating period from March 17, 2009 to January 16, 2014 (the effective date of the temporary total 100 percent disability rating).  

Such bifurcation of the issue of an increased rating for the lumbar strain disability based on different periods in this case permits an increased rating in excess of 10 percent for the period from March 17, 2009 to January 16, 2014 to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the increased rating appeal for the period from March 1, 2014 for which a new VA examination based on worsening symptoms is sought.  See Locklear v. Shinseki, 
24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately). 

For the entire increased rating period from March 17, 2009, the lumbar strain disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Under the rating schedule, a thoracolumbar spine disability is to be rated under either the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes or the General Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In addition, when rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

Rating Based on Incapacitating Episodes Not Applicable

In this case, the rating criteria for IVDS based on incapacitating episodes over a 
12 month period, Diagnostic Code 5243, are not applicable to the Veteran's service-connected lumbar strain disability.  The evidence does not demonstrate that the Veteran has been diagnosed with IVDS or has analogous impairment of the back associated with the service-connected lumbar strain disability.  While the evidence shows bulging discs between L2 and S1, as well as lumbar spine degenerative disc disease, these disorders have been differentiated from the service-connected lumbar strain disability by a medical professional; therefore, the Board shall not consider the symptoms due to lumbar spine disc bulging or lumbar spine degenerative disc disease when rating the lumbar strain disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the rating criteria for IVDS cannot be used to rate the service-connected lumbar strain disability.  

Rating Based on the General Rating Formula for Spine Disabilities

In regard to the second method of rating (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait, or abnormal spinal contour; or vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent rating is assigned forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.
After a review of all the evidence, the Board finds that, for the period from March 17, 2009 to January 16, 2014, the lumbar strain disability manifested symptoms and impairment including forward flexion to 50 degrees, combined range of motion of the lumbar spine of 145 degrees, weakness, stiffness, periods of constant pain with intermittent flare-ups of more severe pain, and spasms resulting in antalgic gait.  VA examined the lumbar strain disability in April 2009.  The Veteran reported symptoms including pain, spasms, weakness, and stiffness.  The pain was described as near constant, with flare-ups while bending, lifting, carrying, and twisting.  Range of motion measurements for the thoracolumbar spine included flexion to 75 degrees, extension to 20 degrees, left lateral flexion and rotation both to 30 degrees, and right lateral flexion and rotation to 25 degrees each, for a combined range of motion of 205 degrees.  The April 2009 VA examiner also noted spasm and guarding; however, neither resulted in abnormal gait.

Private treatment records from Dr. T. show that the Veteran presented with complaints of chronic back pain in April 2009.  Dr. T. observed limitation of motion, but did not provide specific measurements.  Gait was noted as normal; however, the Veteran reported routine difficulty with balance due to low back pain.  The Veteran received a lumbar epidural injection after indicating that the low back pain significantly limited the ability to function.    

SSA disability benefit records include a State of Florida Division of Disability Determination worksheet from May 2009 that includes range of motion measurements.  Lumbar spine flexion was measured to 60 degrees, and lateral flexion was recorded as 15 degrees for both the right and left side.  There was no measurement for lumbar spine extension.

SSA disability benefit records also include a series of private treatment records from Dr. G. for treatment of low back pain following a June 2009 motor vehicle accident.  Dr. G. listed an assessment that included "lumbar strain/pain with radiculopathy" on June 11, 2009.  Dr. G. also noted limited flexion, tenderness, muscle guarding and spasm.  On June 22, 2009, lumbar spine flexion was measured to 50 degrees, and the Veteran displayed significant muscle guarding and tightness.  The Veteran was referred to physical therapy for decreased pain and mobilization.  In the physical therapy notes that follow, the Veteran reported pain, stiffness, and soreness.  See generally M.M.G. treatment notes, July 2009.

VA examined the low back again in August 2010.  The Veteran reported severely painful flare-ups occurring every one to two months, lasting for one to two weeks.  The August 2010 VA examiner noted complaints of stiffness and muscle spasm, which was noted to be severe enough to cause an antalgic gait.  Range of motion measurements for the thoracolumbar spine included flexion to 50 degrees, extension to 5 degrees, left lateral flexion and rotation to 20 degrees each, and right lateral flexion and rotation to 25 degrees each, for a combined range of motion of 145 degrees.

In sum, for the period from March 17, 2009 to January 16, 2014, the low back strain disability manifested limitation of motion due to pain, stiffness, weakness, and muscle spasms.  Although the history of back pain includes significant treatment following a June 10, 2009 motor vehicle accident, the evidence shows that the lumbar strain disability began to manifest more severe symptoms prior to the motor vehicle accident.  Specifically, the May 2009 range of motion measurements from the State of Florida Division of Disability Determination show lumbar spine flexion to 60 degrees, which, while more than the 50 degrees shown after the motor vehicle accident, is worse than the 75 degrees of flexion shown during the April 2009 VA examination.

While the VA examinations from April 2009 to August 2010 show that forward flexion became worse by 25 degrees (75 to 50) and combined range of motion reduced by 60 degrees (205 to 145), both examinations revealed spasms.  Although the symptoms demonstrated during the April 2009 VA examination appear more mild, the Veteran received an epidural injection approximately three weeks later for severe back pain.  Of note, the epidural injection was described as the "second epidural injection," and the first medical history provided by the treating physician - which preceded the April 2009 VA examination by less than a week - included no prior history of epidural injections.  Based on these treatment records, it is evident that the Veteran experienced severe flare-ups of back pain contemporaneous with the April 2009 VA examination.  The evidence of flexion limited to 60 degrees by May 2009 also suggests that the April 2009 VA examination range of motion measurements may be less accurate regarding the severity of the lumbar strain disability symptoms than the August 2010 VA examination results.

Given the relatively short period of time (approximately 15 months) between VA examinations, and range of motion measurements that appear significantly different, 
the Board notes that the April 2009 VA examiner observed a normal gait, but also noted muscle spasm.  As evidenced by Dr. T.'s treatment notes, the Veteran was affected by intermittent spasms of back pain severe enough to cause him to seek epidural injections around the time of the April 2009 VA examination, and as discussed above, the lumbar flexion was limited by 15 additional degrees - to a degree consistent with the August 2010 VA examination report, which discussed abnormal gait associated with muscle spasm - only one month after the April 2009 VA examination.  In this context, Board finds that the August 2010 VA examination is a better indication of the severity of the lumbar strain disability.  As spasms were noted on both VA examination reports, it is possible that at both times, the spasms were sufficient to cause abnormal gait, as noted in the August 2010 VA examination report.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that, for the rating period from March 17, 2009 to January 16, 2014, the lumbar strain disability manifested muscle spasms and reduced range of forward flexion more nearly approximating muscle spasm severe enough to result in abnormal gait, and forward flexion to 50 degrees.  While the Veteran reported worsening symptoms following the June 2009 motor vehicle accident, at no point during the rating period from March 17, 2009 to January 16, 2014 did the lumbar strain disability show or more nearly approximate ankylosis of the entire thoracolumbar spine or flexion limited to 30 degrees or less.  Accordingly, the criteria for an increased rating of 20 percent, but no higher, for the service-connected lumbar strain disability have been more nearly approximated.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237.  Because the preponderance of the evidence is against the appeal for an increased rating in excess of 20 percent for the period from March 17, 2009 to January 16, 2014, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  

Consideration of Rating Neurological Abnormalities

The Board has also considered whether there is any objective neurologic abnormalities associated with the service-connected thoracolumbar spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  As noted above and described in more detail below, the Veteran essentially seeks a separate compensable rating for right and left lower extremity radiculopathy as a neurological symptom of the service-connected lumbar strain disability.  

With the exception of a neurological abnormality in lower extremities, the Board finds that no neurologic abnormalities have been asserted by the Veteran or raised by the other evidence of record.  As such, the Board finds that, with the exception of the bilateral lower extremity disorder which has been independently raised and discussed below, a separate rating for neurologic abnormalities associated with the service-connected lumbar strain disability is not warranted for any period.

Increased Rating for Right Ankle Disability

Service connection for a right ankle disability was granted in a May 2003 rating decision by the RO, which assigned an initial noncompensable (0 percent) disability rating, effective February 1, 2003.  The Veteran contends that a compensable disability rating is warranted because the right ankle disability has developed to include arthritis and requires use of a cane.  See May 2015 Board hearing transcript at 4.

For the entire rating period from March 25, 2010, the right ankle disability has been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 
38 C.F.R. § 4.27 (2015).  The additional code, shown after the hyphen, represents the basis for the rating, while the primary code indicates the underlying source of the disability.  In this case, Diagnostic Code 5010 represents a disability rating derived from an arthritis (degenerative joint disease) diagnosis, while Diagnostic Code 5271 indicates the schedular rating criteria used to rate limitation of ankle motion.

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent rating is warranted for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  The normal range of motion of the ankle is from 0 to 20 degrees on ankle dorsiflexion and from 0 to 45 degrees on plantar flexion.  
38 C.F.R. § 4.71, Plate II.

Words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In addition, Diagnostic Code 5010 instructs that an arthritis disability is to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis with noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  A 10 percent rating for traumatic arthritis (Diagnostic Code 5010), rated as degenerative arthritis (Diagnostic Code 5003), is both the maximum and minimum rating provided for arthritis that is painful and results in noncompensable limitation of motion of a major joint. 

On review of all the evidence, lay and medical, the Board finds that, for the entire rating period from March 25, 2010, the right ankle disability manifested pain and stiffness resulting in intermittent use of a cane for walking, and very slight angulation of the os calcis.  VA examined the right ankle in August 2010.  The VA examiner measured right ankle dorsiflexion from 0 to 20 degrees, and right ankle plantar flexion from 0 to 45 degrees, representing full range of motion throughout the right ankle under 38 C.F.R. § 4.71, Plate II.  The Veteran reported symptoms including pain and stiffness, as well as intermittent use of a cane for walking.  The VA examiner noted very slight angulation (less than 5 degrees) of os calcis in relation to the tibia/fibula.

VA treatment records during the appeal period do not include any complaints of right ankle pain, limitation of motion, or any other indication of symptoms related to the right ankle disability.  The Veteran's May 2015 Board hearing testimony did not include any contentions related to the right ankle disability other than the presence of arthritis and the use of a cane for walking.  

In sum, the evidence demonstrates full range of motion; however, the Veteran has also reported pain and stiffness in the right ankle, for which he occasionally compensated for by using a cane to walk.  The record reflects a diagnosis of degenerative joint disease, which is a form of arthritis.  See Giglio v. Derwinski, 
2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  Given that the right ankle degenerative joint disease (arthritis) has manifested pain and stiffness for which the Veteran occasionally uses a cane to walk, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the right ankle disability more nearly approximated painful arthritis and noncompensable limitation of motion caused by pain.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7.  As such, the Board finds that, for the entire rating period from March 25, 2010, the criteria for a minimum compensable (10 percent) rating for the right ankle disability have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5271.  As the evidence shows only some, noncompensable limitation of motion due to the pain, that more nearly approximates moderate limitation of motion of the ankle, and does not more nearly approximate marked limitation of motion of the ankle, the weight of the evidence is against a higher rating of 20 percent under Diagnostic Code 5271.  Because the preponderance of the evidence is against the appeal for an increased rating in excess of 10 percent for the period from March 25, 2010, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board notes that no higher or separate schedular rating is warranted under any of the other codes pertaining to the ankle.  The evidence shows that the Veteran's right ankle disability is not manifested by ankylosis; therefore, a higher rating is not warranted under either Diagnostic Code 5270 for ankle ankylosis or Diagnostic Code 5272 for subastragalar or tarsal joint ankylosis.  Also, the evidence does not show that the Veteran's right ankle has undergone astragalectomy; thus, Diagnostic Code 5274 is not applicable.  While the evidence does show os calcis in relation to the tibia/fibula, there is no evidence of malunion of the os calcis, and the "very slight angulation" (less than 5 degrees) of the os calcis does not more nearly approximate "marked deformity," so as to warrant a separate 10 percent rating under Diagnostic Code 5273.  38 C.F.R. § 4.71a.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's lumbar strain disability, and no referral for extraschedular consideration is required.  The schedular criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 or 5242, specifically provide for disability ratings based on limitation of motion, including limitation of flexion and combined range of motion of the spine, as well as other findings such as abnormal gait or spinal contour.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated into the schedular rating criteria for the musculoskeletal system, which includes the back and lower extremities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  Here, the lumbar strain disability manifested symptoms and functional impairment including thoracolumbar spine forward flexion to 50 degrees, combined thoracolumbar spine range of motion of 145 degrees, weakness, stiffness, periods of constant pain with intermittent flare-ups of more severe pain, and spasms resulting in antalgic gait.  The Veteran also reported additional pain while bending, lifting, carrying, and twisting, which the Board has considered to be an alternative expression of the severity of pain that limits motion, which is the same or similar limitation of motion due to pain that is rated as part of the schedular rating criteria.  Given these symptoms and functional impairments, the Board finds that the schedular rating criteria are adequate to rate the lumbar strain disability symptoms and functional impairment that limits motion.  

Similarly, the Board finds that the symptomatology and impairment caused by the Veteran's service-connected right ankle disability is contemplated by the rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under Diagnostic Code 5010-5271.  For the entire rating period on appeal, the right ankle disability manifested symptoms including pain and stiffness resulting in intermittent use of a cane for walking, and very slight angulation of the os calcis.  These functional effects have been taken into account as limiting motion or function, and are incorporated into the schedular rating criteria, so are contemplated in the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  In the absence of exceptional factors associated with the service-connected right ankle disability, the Board finds that the criteria for submission for assignment for an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities are irritable bowel syndrome, nephrolithiasis, depression, bilateral shoulder impingement, tinnitus, left elbow bursitis, left fibula fracture, erectile dysfunction, right shin scarring, tinea pedis, and left knee instability.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the lumbar strain and right ankle disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the low back and right leg disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The separate issue of entitlement to a TDIU is discussed below.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Left Foot Disorder

The Veteran seeks to reopen service connection for a left disorder.  During the May 2015 Board hearing, the representative asserted that the Veteran had left foot peripheral neuropathy in service, and that symptoms have been continuous since beginning in service.  See Board hearing transcript at 4.

A RO decision from May 2003 denied service connection for a left foot disorder, finding no evidence of a current left foot disability at that time.  In a June 2003 letter, the RO informed the Veteran of this decision and of appellate rights.  The Veteran did not enter a notice of disagreement with this rating decision or submit additional evidence within one year; therefore, the May 2003 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The evidence received since the May 2003 rating decision includes VA and private treatment records, an August 2010 VA examination report addressing the lower extremities, the May 2015 Board hearing transcript, SSA disability benefit records, and the Veteran's written statements.  Given the basis for the prior final denial in May 2003, the evidence received must be new and material to the question of whether the Veteran has a current left foot disorder.

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is at least in equipoise as to whether there is evidence of a current left foot disorder.  During the May 2015 Board hearing, the Veteran contended that the issue of reopening service connection for a left foot disorder should not be distinguished from the new issue of entitlement to service connection for a left lower extremity disorder.  See Board hearing transcript at 18.  The Veteran testified that the right leg symptoms are worse than the left leg, and that doctors have told him that symptoms in both legs are related to the back.  Id. at 19, 21.  During private treatment in June 2009 for increased low back pain, the Veteran reported low back pain radiating into both lower extremities.  The same series of private treatment records includes an assessment of "lumbar strain/pain with radiculopathy."  

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a left foot disorder.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).
Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Bilateral Lower Extremity Disorder

The Veteran asserts that service connection is warranted for a bilateral lower extremity disorder characterized by restless legs and numbness.  Specifically, the Veteran has contended that there is nerve damage in the legs related to the service-connected lumbar strain disability.  See Board hearing transcript at 21.

Initially, the Board reiterates that during the May 2015 Board hearing, the Veteran contended that the issue of reopening service connection for a left foot disorder should not be distinguished from the new issue of entitlement to service connection for a left lower extremity disorder.  See Board hearing transcript at 18.  As such, the discussion below incorporates the Veteran's assertions related to the left lower extremity, including the foot.

The Board finds that the Veteran has current bilateral lower extremity radiculopathy.  Private treatment records from June 2009 show a diagnosis of lumbar strain with radiculopathy.  The diagnosis followed complaints of low back pain radiating into the bilateral lower extremities.  

In this context, the Board also finds that the evidence demonstrates bilateral lower extremity radiculopathy, but no other lower extremity disorders.  While the Veteran testified to lower extremity numbness, the evidence does not include any additional lower extremity diagnoses.  Significantly, VA examined the joints in August 2010, including the shoulders, elbows, hips, knees, and ankles.  The VA examiner did not diagnose any lower extremity disorder, other than the right ankle bimalleolar fracture.  The August 2010 VA examiner, while examining the back, noted that the Veteran reported radiating pain to the legs; however, the detailed motor exam, reflex exam, and sensory exams all show normal results.  There was no diagnosis for a lower extremity disorder in the portion of the examination that addressed the back.  A January 2014 private treatment record includes the Veteran's denial of any numbness in the legs.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether the current bilateral lower extremity radiculopathy is proximately due to the service-connected lumbar strain disability.  As noted above, Dr. G.'s June 2009 treatment notes specifically attribute lower extremity radiculopathy to the lumbar strain disability.  The relationship between the lumbar strain and the radiculopathy is emphasized by the separate diagnoses of two disc bulges, neither of which is indicated to be related to the lower extremity radiculopathy.

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the current bilateral lower extremity radiculopathy is proximately due to the service-connected lumbar strain disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting the claim for service connection for bilateral lower extremity radiculopathy on a secondary theory of entitlement, the Board does not reach the theory of direct service connection under 38 C.F.R. §§ 3.303(a) or 3.303(d).

Temporary Total Rating Beyond March 1, 2014

In an August 2014 rating decision, the RO assigned a temporary 100 percent rating for the service-connected lumbar strain disability, effective from January 16, 2014 to March 1, 2014, based on spinal surgery requiring convalescence.  The Veteran essentially contends that he required an additional period of convalescence beyond March 1, 2014, and has submitted evidence of physical therapy from March 10, 2014 to April 9, 2014 to support the assertion.  See September 2014 letter.

Temporary total disability ratings for convalescence are governed by 38 C.F.R. 
§ 4.30.  Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: 
(1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 
38 C.F.R. § 4.30(a) . 

Total ratings for convalescence may be extended for one, two, or three months beyond the initial termination date for any of the three reasons set forth above. Extensions of one or more months up to six months beyond the initial six month period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b).  Pursuant to 38 C.F.R. § 4.30, the disability requiring hospitalization or convalescence must be service connected. 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the lumbar spine surgery performed on January 16, 2014 manifested severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, the necessity for continued use of a wheelchair or crutches with regular weight-bearing prohibited, or immobilization by cast, so as to require an extension of convalescence beyond March 1, 2014.  The Veteran underwent a lumbar spine surgical operation on January 16, 2014, for which he was discharged on January 19, 2014.  See S.V.M.C. treatment records.  The surgery discharge summary indicates that the Veteran was to ambulate with a lumbar brace as tolerated, and that the Veteran was ambulating actively with minimal pain at the time of discharge.  Full range of motion is noted on the discharge summary.  See id.  A private rehabilitation center reported that the Veteran was seen for physical therapy on eight dates between March 10, 2014 and April 9, 2014, without further detail about the severity of the post-operative residuals of the lumbar spine surgery.

In sum, the evidence demonstrates that lumbar spine surgery performed on January 16, 2014 did not necessitate a period of convalescence beyond March 1, 2014.  The Veteran was ambulating actively three days after lumbar spine surgery - with full range of back motion - and was instructed to use a back brace as needed.  During the May 2015 Board hearing, the Veteran testified that he continues to wear a back brace for daily activities, and suggested that the back pain and stiffness are exacerbated if the brace is not worn.  See Board hearing transcript at 11.  There is no indication from private or VA treatment records, or the Veteran, that the lumbar strain disability required bed rest, therapeutic immobilization of the back, application of a body cast, prohibited weight bearing, or necessitated house confinement.

For these reasons, the Board finds that the weight of the evidence is against extending the temporary 100 percent rating for the lumbar strain disability beyond March 1, 2014, and the criteria for a temporary total disability rating for convalescence beyond March 1, 2014 are not met. 38 U.S.C.A. §§ 1155, 1156; 
38 C.F.R. § 4.30.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Special Monthly Compensation Beyond March 1, 2014

The issue of whether the Veteran is entitled to an extension of special monthly compensation based on housebound status under the provisions of 38 U.S.C.A. § 1114(s)(1) and 38 C.F.R. §  3.350(i) beyond March 1, 2014 is intertwined with the temporary total disability rating issue decided above.  The Veteran is currently in receipt of special monthly compensation benefits for the period from January 16, 2014 to March 1, 2014.

Special monthly compensation is payable at the housebound rate where the claimant has a single service-connected disability rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  In this case, the requirement of a single service-connected disability rated as totally disabling was met by the temporary total disability rating assigned for the service-connected lumbar strain disability based on convalescence for lumbar spine surgery.

Following the denial of an extension of the temporary total disability rating for the lumbar strain disability beyond March 1, 2014, the appeal for an extension of the corresponding special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s)(1) and 38 C.F.R. §  3.350(i) beyond March 1, 2014 fails as a matter of law because there is no service-connected disability rated at 100 percent.  Moreover, the Veteran has not asserted, and the evidence does not otherwise reflect, that the Veteran was actually housebound due to service-connected disabilities.  In fact, the Veteran's claim for an extended temporary total disability rating was based on outpatient physical therapy sessions that occurred after March 1, 2014.  Consequently, there remain no questions of law or fact to be decided regarding special monthly compensation based on housebound status beyond March 1, 2014.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to lack of legal merit).

TDIU Legal Criteria

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  


TDIU Analysis

The Veteran contends that he became too disabled to work in approximately January 2009 due to service-connected disabilities including the lumbar strain disability and depression.  The Veteran asserts that the combination of physical and psychiatric disabilities preclude both labor-intensive and sedentary employment.  See Board hearing transcript at 5-6.

For the entire rating period from March 29, 2010, the date of the claim for TDIU, service connection has been in effect for multiple disabilities including irritable bowel syndrome, rated at 30 percent disabling; nephrolithiasis, rated at 30 percent disabling; depression, rated at 10 percent from March 29, 2010 to April 17, 2012, and at 30 percent disabling thereafter; right shoulder impingement syndrome, rated at 10 percent disabling; left shoulder impingement syndrome, rated at 10 percent disabling; tinnitus, rated at 10 percent disabling; lumbar strain, rated at 20 percent disabling from March 29, 2010 to January 16, 2014, and at 10 percent thereafter (pending further development on remand); right ankle bimalleolar fracture, rated at 10 percent disabling; and left elbow bursitis, left fibula fracture, erectile dysfunction, right shin scarring, tinea pedis, and left knee instability, each rated as noncompensable (0 percent).  In sum, for the entire rating period from March 29, 2010, the combined disability rating for these service-connected disabilities has been at least 70 percent or greater for the entire rating period from March 29, 2010, and the musculoskeletal system disabilities combine to form a "single" disability under 38 C.F.R. § 4.16(a) rated at 40 percent disabling or more.  See also 38 C.F.R. § 4.26.  For these reasons, application of a TDIU is appropriate for the period from March 29, 2010 so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, for the period from March 29, 2010, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to follow (maintain) substantially gainful employment.  In the March 29, 2010 TDIU application (VA Form 21-8940), the Veteran indicated that he last worked in construction from March 2008 to January 2009, and prior to that, as a store manager from May 2003 to December 2007.  The Veteran reported that he left the construction position due to the service-connected lumbar strain disability, and that he had unsuccessfully pursued employment after leaving that position.  The Veteran listed an education including four years of high school and vocational training during the military, including mechanics, electrical, hydraulic, and welding.

SSA disability benefit records show that the Veteran was declared to be too disabled to work by the SSA as of December 12, 2010.  While VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA, such findings are evidence to be considered in a TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements). 

SSA disability benefit records show that the Veteran alleged to have been too disabled to work as of January 2, 2009.  The Veteran explained that he has been told that he can still work; however, he stated that he cannot work in any field in which he has training.  Specifically, the Veteran indicated that he has worked in manual labor or construction for his entire career.  The Veteran reported that he cannot sit for too long at a desk, or stand too long at a counter due to back pain, which also demands frequent, unscheduled breaks.  The Veteran reported that the disabling symptoms were related to the low back, and included constant back pain, an inability to lift without pain increasing, restricted movement, increased pain with prolonged sitting or standing, and pain levels that reduce concentration.  The SSA examiner's review of the claim highlighted "frequent" postural limitations on climbing, balancing, stooping, kneeling, crouching, and crawling.

The April 2009 VA musculoskeletal examination report reflects that the lumbar spine strain disability presented "significant effects" on the Veteran's usual occupation.  The Veteran reported increased absenteeism, assignment of different duties, decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  VA examined several of the service-connected disabilities in August 2010.  The August 2010 VA examiner opined that the service-connected lumbar strain disability should not preclude light duty or sedentary employment, but that strenuous physical employment is limited.  Each of the other service-connected disabilities were reported as not precluding light duty or physical employment.

In sum, the evidence generally shows that the service-connected lumbar strain disability impairs the Veteran's dexterity and significantly limits the ability to lift, carry, bend, kneel, and twist.  Each of these movements, along with the difficulty sitting or standing for prolonged periods, present meaningful impairment on jobs in construction, the field in which the Veteran has the most training and experience.  The Veteran reports that a doctor has urged him to stop working in physical labor jobs, and SSA found the Veteran to be unemployable as of January 2, 2009.  

While the Veteran worked as a store manager from May 2003 to December 2007, the Board is also persuaded by the fact that the combined disability rating for the service-connected disabilities for the rating period from March 29, 2010 has been at least 70 percent, including several musculoskeletal disabilities, but not yet including the newly service-connected bilateral lower extremity radiculopathy.  The disability ratings are generally indicative of an overall severe disability picture, and the evidence does not suggest any significant non-service-connected disabilities that would affect employability.  For these reasons, and after resolving reasonable doubt 

in the Veteran's favor, the Board finds that, for the entire rating period from March 29, 2010,  the service-connected disabilities are of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant a TDIU.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.


ORDER

The appeal for an increased rating for nephrolithiasis is dismissed.

For the rating period from March 17, 2009 to January 16, 2014, an increased rating of 20 percent, but no higher, for the lumbar strain disability is granted. 

For the entire rating period from March 25, 2010, an increased rating of 10 percent, but no higher, for the right ankle disability is granted.

New and material evidence having been received, the appeal to reopen service connection for a left foot disorder is granted.

Service connection for right lower extremity radiculopathy, claimed as a right lower extremity disorder, is granted.

Service connection for left lower extremity radiculopathy, claimed as a left lower extremity disorder, is granted.

An extension of the temporary total disability rating for convalescence following lumbar spine surgery on January 16, 2014, beyond March 1, 2014, is denied. 

An extension of special monthly compensation based on housebound status, beyond March 1, 2014, is denied.

For the period from March 29, 2010, a TDIU is granted.


REMAND

Increased Rating for Depression

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the appeal for an increased rating for depression.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991). 

In the May 2014 VA Form 9, the representative indicated that the Veteran's service-connected depression had worsened since the last VA psychiatric examination, which took place in 2012.  The representative noted that the Veteran has been seen as an outpatient repeatedly in the years since the May 2012 VA psychiatric examination.  Given the passage of over three years since the last examination of the service-connected depression and evidence suggesting worsening depression symptoms since the May 2012 VA examination, the Board finds that a new examination is needed to provide VA with a clearer picture of the current severity of the depression symptoms.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey, 6 Vet. App. at 381 (the Board should have ordered a contemporaneous examination of an appellant if prior examination was too remote in time to adequately support a decision on appeal for an increased rating).



Increased Rating for Lumbar Strain Disability from March 1, 2014

As discussed in the decision above, the issue of an increased rating for the lumbar strain disability has been bifurcated to allow for the grant of benefits for which the Veteran is entitled.  See Locklear, 24 Vet. App. 311; Tyrues, 23 Vet. App. at 178-79.  As to the remaining increased rating stage for the period from March 1, 2014, the period is significant for the fact that it follows a January 16, 2014 lumbar interbody fusion operation and corresponding temporary 100 percent disability rating based on convalescence.  See August 2014 rating decision.

During the May 2015 Board hearing, the representative indicated that a new VA examination should be provided to offer a more accurate report of the current severity of the lumbar strain disability.  The last VA examination, from August 2010, predates the January 2014 back operation.  For these reasons, and similar to the remand discussion above, the Board finds that a new examination is needed to provide VA with a clearer picture of the current severity of the lumbar strain disability symptoms.  See Allday, 7 Vet. App. at 526; see also Caffrey, 6 Vet. App. at 381.

Accordingly, the issues of issues of an increased rating for depression, and an increased rating for the lumber strain disability for the period from March 1, 2014 are REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric disorders examination to assist in determining the current level of occupational and social impairment and symptoms due to the service-connected depression.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected depression should be reported in detail.

2.  Schedule the Veteran for a VA musculoskeletal examination to assist in determining the current level of severity of the lumbar strain disability.  The VA examiner should review the relevant evidence in the claims folder, as well as the Veteran's complaints and clinical findings.  All signs and symptoms of the service-connected lumbar strain disability should be reported in detail.

3.  When the development above has been completed, the issues of an increased rating for depression and an increased rating for the lumber strain disability for the period from March 1, 2014 should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


